IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT NASHVILLE             FILED
                        JANUARY SESSION, 1997
                                                        July 11, 1997

                                                   Cecil W. Crowson
STATE OF TENNESSEE,         )    C.C.A. NO. 01C01-9605-CC-00198
                                                 Appellate Court Clerk
                            )
      Appellee,             )
                            )
                            )    BEDFORD COUNTY
VS.                         )
                            )    HON. WILLIAM CHARLES LEE
TERRY WAYNE FARRAR,         )    JUDGE
                            )
      Appellant.            )    (Direct Appeal)




FOR THE APPELLANT:               FOR THE APPELLEE:

ANDREW JACKSON DEARING, III      CHARLES W. BURSON
117 South Main Street            Attorney General and Reporter
Suite 101
Shelbyville, TN 37160            SARAH M. BRANCH
                                 Assistant Attorney General
                                 450 James Robertson Parkway
                                 Nashville, TN 37243

                                 MIKE MCCOWN
                                 District Attorney General

                                 ROBERT C. CRIGLER
                                 CHARLES CRAWFORD
                                 Assistant District Attorney
                                 Bedford County Courthouse
                                 Shelbyville, TN 37160




OPINION FILED ________________________

AFFIRMED

JERRY L. SMITH, JUDGE
                                     OPINION

        A Bedford County Criminal Court jury convicted Appellant Terry Wayne

Farrar of failure to appear and theft of property valued at more than $500 but less

than $1,000. As a Range II multiple offender, Appellant received consecutive

sentences of three years and eight months for the theft conviction and three years

and ten months for the failure to appear conviction. In this direct appeal, Appellant

presents the following issue for review: whether the evidence presented at trial is

legally sufficient to sustain a conviction for theft of property valued at more than

$500.



        After a review of the record, we affirm the judgment of the trial court.



                             I. FACTUAL BACKGROUND



        As accredited by the jury’s verdict, the record reflects that at approximately

4:37 p.m. on October 11, 1994, Marjorie Jane Parker and her son, Dustin, had just

finished shopping at Wal-Mart and were on their way to Sonic to buy something to

eat for dinner. As Mrs. Parker exited the parking lot of Wal-Mart, she saw Appellant

and Greg Greer enter the parking lot. Although Mrs. Parker was not acquainted with

the passenger, Mr. Greer, she recognized Appellant as he drove past. Furthermore,

Mrs. Parker noticed that nothing appeared to be in the vehicle and that the trunk of

the car was closed.



        Shortly after Mrs. Parker purchased food from Sonic, her attention was drawn

to Appellant’s car as it came “zooming” out of the Wal-Mart parking lot. At this time,

Mrs. Parker saw a lawn mower and a weed eater in the open trunk of the vehicle.

As she drove past the vehicle, Mrs. Parker further discovered that another

                                            -2-
weedeater was inside the car between Appellant and Mr. Greer. As a result, Mrs.

Parker became suspicious and made a phone call to the Sheriff’s Department.



      After informing Chief Deputy Dale Elliot of her suspicion, Mrs. Parker

proceeded to Appellant’s residence on Fay Creek Road. As she slowly drove past

Appellant’s residence, she saw both Appellant and Mr. Greer standing outside of the

vehicle. She also saw that the trunk of the car was empty and that both the lawn

mower and weedeater were on the ground.



      Pursuant to Mrs. Parker’s phone call, Chief Deputy Elliot drove to Appellant’s

residence on Fay Creek Road to investigate. However, prior to his arrival, he

passed a car that fit the description which Mrs. Parker had given him over the

phone. Consequently, Chief Deputy Elliot turned his vehicle around and followed

Appellant’s vehicle. As Appellant turned into a private driveway, Chief Deputy Elliot

turned on his blue lights. At that time, Appellant got out of the car, and Chief Deputy

Elliot informed him why he was stopped and read him his rights.



      Chief Deputy Elliot asked Appellant about the merchandise in an effort to

locate it. In response, Appellant opened the trunk of his car and showed Chief

Deputy Elliot the two weedeaters. Appellant further indicated that the lawn mower

was at the Fay Creek Road residence. Appellant then directed Chief Deputy Elliot

to the location of the lawn mower. Thereafter, Appellant and Mr. Greer were

escorted down to the Sheriff’s Department and arrested for theft of property in

violation of Tennessee Code Annotated Section 39-14-103. Appellant was tried

before a jury in the Bedford County Criminal Court. At trial, Appellant alleged that

he did not have the knowledge required to be convicted of this theft and that there

was insufficient evidence showing that the value of the merchandise was greater

than $500.

                                          -3-
         At the conclusion of the trial, the jury found Appellant guilty of theft of

property and failure to appear. On November 20, 1995, the trial court imposed a

sentence of three years and eight months for the theft conviction and three years

and ten months for the failure to appear conviction. Appellant appeals the theft of

property conviction.



                          II. SUFFICIENCY OF THE EVIDENCE



         Appellant alleges that the evidence presented at trial is legally insufficient to

sustain a conviction for theft of property. When an appeal challenges the sufficiency

of the evidence, the standard of review is whether, after viewing the evidence in the

light most favorable to the State, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia,

443 U.S. 307, 318 (1979); State v. Evans, 838 S.W.2d 185, 190-91 (Tenn. 1992);

Tenn. R. App. P. 13(e). On appeal, the State is entitled to the strongest legitimate

view of the evidence and all reasonable or legitimate inferences which may be

drawn therefrom. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). This Court

will not reweigh the evidence, re-evaluate the evidence, or substitute its evidentiary

inferences for those reached by the jury. State v. Carey, 914 S.W.2d 93, 95 (Tenn.

Crim. App. 1995). Furthermore, in a criminal trial, great weight is given to the result

reached by the jury. State v. Johnson, 910 S.W.2d 897, 899 (Tenn. Crim. App.

1995).



         Once approved by the trial court, a jury verdict accredits the witnesses

presented by the State and resolves all conflicts in favor of the State. State v.

Williams, 657 S.W.2d 405, 410 (Tenn. 1983). The credibility of witnesses, the

weight to be given their testimony, and the reconciliation of conflicts in the proof are

                                              -4-
matters entrusted exclusively to the jury as trier of fact. State v. Sheffield, 676
S.W.2d 542, 547 (Tenn. 1984). A jury’s guilty verdict removes the presumption of

innocence enjoyed by the defendant at trial and raises a presumption of guilt. State

v. Tuggle, 639 S.W.2d 913, 194 (Tenn. 1982). The defendant then bears the

burden of overcoming this presumption of guilt on appeal. State v. Black, 815
S.W.2d 166, 175 (Tenn. 1991).



       In order to sustain a conviction for theft of property in this case, the evidence

must show that Appellant knowingly obtained or controlled the property without the

owner’s effective consent. See Tenn. Code Ann. § 39-14-103. Tennessee Code

Annotated Section 39-11-302(b) provides the following with respect to the mental

element of “knowing”:

              “Knowing” refers to a person who acts knowingly with
              respect to the conduct or to circumstances surrounding
              the conduct when the person is aware of the nature of
              the conduct or that the circumstances exist. A person
              acts knowingly with respect to a result of the person’s
              conduct when the person is aware that the conduct is
              reasonably certain to cause the result.


Appellant argues that he did not possess the required knowledge to be convicted of

this theft. The record reveals that, while at Wal-Mart, Mr. Greer was the individual

who stole the items contained in the indictment. Furthermore, Mr. Greer testified

that Appellant returned to the car after exiting Wal-Mart and had no idea that the

property had been stolen.



       Although there is conflicting testimony as to whether Appellant actually knew

that Mr. Greer was going to commit a theft at Wal-Mart, the record reflects that Mr.

Greer informed Appellant that the merchandise was stolen shortly after they left

Wal-Mart. Notwithstanding Appellant’s protest to Mr. Greer’s actions, Appellant

continued to drive the vehicle away from the scene and to other parts of the county.


                                           -5-
Furthermore, Appellant’s awareness of the theft is supported by the fact that he told

Chief Deputy Elliot that he was trying to help Mr. Greer “get the stuff at Wal-Mart

and was going to help him get rid of it.” Thus, when viewed in a light most favorable

to the State, we find that the evidence presented at trial was sufficient to support

Appellant’s conviction for theft.



       Appellant further argues that there is insufficient evidence to prove beyond a

reasonable doubt that the value of the property was greater than $500. Appellant’s

father testified that he purchased the exact same merchandise at Wal-Mart for

approximately $384. However, the store manager at Wal-Mart testified that the

merchandise cost approximately $504 on the day of the theft. The reconciliation of

conflicts in the proof are matters entrusted exclusively to the jury as trier of fact.

Sheffield, 676 S.W.2d at 547. Here, the jury apparently chose to believe the store

manager regarding the value of the stolen property. We will not disturb the factual

findings of the jury.



       Accordingly, the judgment of the trial court is affirmed.


                                    ____________________________________
                                    JERRY L. SMITH, JUDGE




CONCUR:



___________________________________
JOHN H. PEAY, JUDGE


___________________________________
JOE G. RILEY, JUDGE


                                            -6-